DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 6 May 2022 has been entered.

Status
This First Action Final Office Action is in response to the communication filed on 6 May 2022. No claims have been cancelled, claims 1, 9, and 17 have been amended, and no new claims have been added. Therefore, claims 1-17 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
A summary of the Examiner’s Response to Applicant’s amendment:
Applicant’s amendment does not overcome the rejection(s) under 35 USC § 101; therefore, the Examiner maintains the rejection(s) while updating phrasing in keeping with current examination guidelines.
Applicant’s arguments are found to be not persuasive; please see the Response to Arguments below.

Examiner’s Note
The Examiner notes that recitations to Applicant's specification, as below, are in reference to the Pre-Grant Publication of Applicant’s specification.

The Examiner further notes that Applicant has amended the independent claims to replace, e.g., “calculating” with “generating” or “determining”; however, the term “generate” nor any derivation thereof is used in the specification, and “determine” and its derivations is consistently used as synonymous to “calculating”. Therefore, the “generating” vectors (i.e., the direction and step vectors) and “determining” an optimized first parameter vector are understood and interpreted as being synonymous with “calculating” those vectors.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Please see the following Subject Matter Eligibility (“SME”) analysis:

For analysis under SME Step 1, the claims herein are directed to a method (claims 1-8), apparatus (claims 9-16), and a non-transitory computer-readable medium (claim 17), which would be classified under one of the listed statutory classifications (SME Step 1=Yes).

For analysis under revised SME Step 2A, Prong 1, claim 1 recites a method for optimizing an Advertisement Click-Through Rate (Ad CTR) estimation model, implemented by circuits for implementing functions, comprising: receiving, a plurality of first click data, each first click data of the plurality of first click data comprising at least one selected from a group consisting of a search word, a user, an advertisement, an advertiser, a click action; mapping the plurality of first click data to a plurality of data features; selecting a training set by applying a sliding window to the plurality of first click data; generating, by one or more processors, a direction vector and a step vector based on data in the training set, wherein both of the direction vector and the step vector are associated with a first parameter vector, wherein the first parameter vector is a parameter vector of the Ad CTR estimation model, wherein the data in the training set comprises the plurality of first click data and the plurality of data features; performing a clustering on a three-dimensional vector of the first parameter vector, the direction vector and the step vector to generate a clustered three-dimensional vector such that the clustered three-dimensional vector is smaller than the three-dimensional vector in size; determining, by one or more processors, an optimized first parameter vector by setting the clustered first parameter vector, the clustered direction vector and the clustered step vector as inputs of an update function, and by using a second parameter vector, wherein the second parameter vector is a parameter vector of the update function; estimating, by one or more processors, an optimized second parameter vector according to an optimization target in a validation set, wherein the optimization target is determined by using the optimized first parameter vector; updating, by one or more processors, the optimized first parameter vector by using the optimized second parameter vector; receiving a plurality of second click data; and generating a click-through estimation rate by applying the Ad CTR estimation model to the plurality of second click data.
Claim 9 is parallel to claim 1, reciting “An apparatus for optimizing an Ad CTR estimation model, comprising: one or more processors; and a memory for storing one or more programs, wherein the one or more programs are executed by the one or more processors to enable the one or more processors to” perform the same activities as at claim 1. Claim 17 is also parallel to claim 1, reciting “A non-transitory computer-readable storage medium, in which a computer program is stored, wherein the computer program, when executed by a processor, causes the processor to” implement the activities as at claim 1. Therefore, claims 9 and 17 are encompassed by the same abstract idea.
Dependent claims 2-8 and 10-16 merely claim the specific formulas, equations, or mathematical relationships being performed and are therefore also encompassed by the abstract idea.
The claim elements may be summarized as the idea of mathematical calculations or operations to update a model; however, the Examiner notes that although this summary of the claims is provided, the analysis regarding subject matter eligibility considers the entirety of the claim elements, both individually and as a whole (or ordered combination). The elements additional to the abstract idea are indicated by underlining above. This idea is within the following grouping(s) of subject matter:
Mathematical concepts (e.g., relationships, formulas, equations, and/or calculations) since the claims literally merely claim the calculations being performed (see the October 2019 Update, § II.A.iii., “Mathematical Calculations” at p. 4, and MPEP § 2106.04(a)(2)(I)(C), listing several examples of highly similar precedent) and the mathematical relationships specifically (see the October 2019 Update, § II.A.i., “Mathematical Relationships” at pp. 3-4, and MPEP § 2106.04(a)(2)(I)(A), listing several examples of highly similar precedent).
Certain methods of organizing human activity (e.g. … commercial or legal interactions such as … advertising, marketing or sales activities/behaviors, or business relations …) since the calculations and formulas are specifically in relation to calculating advertising, marketing, and/or sales activity – in the form of estimating advertisement click-through rate(s).
Therefore, the claims are found to be directed to an abstract idea.

For analysis under revised SME Step 2A, Prong 2, the above judicial exception is not integrated into a practical application because the additional elements do not impose a meaningful limit on the judicial exception when evaluated individually and as a combination.  The additional elements are that the activities are implemented by circuits for implementing functions, and/or the use of an apparatus comprising one or more processors and a memory for storing one or more programs, wherein the one or more programs are executed by the one or more processors, a non-transitory computer-readable storage medium, in which a computer program is stored, performing activities by one or more processors, and perhaps that advertisement click-through rate (ad CTR) data is being used. However, even though the data being used for the analysis (parameter, direction, and step vectors of/for the model) is implicitly from a computer, this is merely – at best – a designation of the particular data, which is generally included in the abstract idea and/or considered a field of use for the abstract idea (see, e.g., MPEP § 2106.05(g) indicating “Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display” as insignificant, citing to Electric Power Group, LLC v. Alstom S.A., and MPEP § 2106.05(h) in general, but also citing to Electric Power Group). The use of an apparatus comprising a processor and memory and/or the use of a non-transitory computer-readable medium to cause a computer to perform the activities is merely “[a]dding the words ‘apply it’ (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp.” that MPEP § 2106.05(I)(A) indicates to be insignificant activity.
   These additional elements do not reflect an improvement in the functioning of a computer or an improvement to other technology or technical field, effect a particular treatment or prophylaxis for a disease or medical condition (there is no medical disease or condition, much less a treatment or prophylaxis for one), implement the judicial exception with, or by using in conjunction with, a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing (there is no transformation/reduction of a physical article), and/or apply or use the judicial exception in some other meaningful way beyond generically linking use of the judicial exception to a particular technological environment. 
The claims appear to merely apply the judicial exception, include instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform the abstract idea. The additional elements appear to merely add insignificant extra-solution activity to the judicial exception and/or generally link the use of the judicial exception to a particular technological environment or field of use. 

For analysis under SME Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as indicated above, the additional elements are merely applying the abstract idea via a computer and/or insignificant as a field of use or use of particular data. There are not any additional elements to consider with regard to well-understood, routine, conventional (“WURC”) computer functions.
There is no indication the Examiner can find in the record regarding any specialized computer hardware or other “inventive” components, but rather, the claims merely indicate computer components which appear to be generic components and therefore do not satisfy an inventive concept that would constitute “significantly more” with respect to eligibility.
The individual elements therefore do not appear to offer any significance beyond the application of the abstract idea itself, and there does not appear to be any additional benefit or significance indicated by the ordered combination, i.e., there does not appear to be any synergy or special import to the claim as a whole other than the application of the idea itself.
The dependent claims, as indicated above, merely specify particular mathematical relationships, and therefore only limit the application of the idea, and not add significantly more than the idea – they are encompassed by the abstract idea.
Therefore, SME Step 2B=No, any additional elements, whether taken individually or as an ordered whole in combination, do not amount to significantly more than the abstract idea, including analysis of the dependent claims.  

Please see the Subject Matter Eligibility (SME) guidance and instruction materials at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility, which includes the latest guidance, memoranda, and update(s) for further information.

Allowable Subject Matter
Claims 1-17 are indicated as allowable over the prior art.

The following is a statement of reasons for the indication of allowable subject matter:
Applicant’s claims indicate optimizing an ad CTR estimation model by calculating a direction vector and step vector as associated with a first parameter vector, in combination with a second parameter vector, so as to update the first parameter vector by using the optimized second parameter vector.
Holtan (U.S. Patent No. 10,672,035) describes an optimization engine that uses engagement data such as CTR to optimize appropriate advertisement placement and includes the use of parametric vectors (Holtan at Abstract, column:lines 4:37-52, 11:36-61).
Although vectors and vector analysis is known (see, e.g., Rasmus et al., Vectors, Lesson 5, Vectors and Straight Lines, dated 2008, downloaded 5 May 2021 from the Archive.org Wayback Machine at https://web.archive.org/web/20180423173552/http://www.rasmus.is/uk/t/F/Su58k05.htm, indicating availability by at least 23 April 2018) and it is known to apply such analysis to advertising (see, e.g. Wilkinson et al. (U.S. Patent Application Publication No. 2018/0174188, hereinafter Wilkinson), the Examiner does not find art that relates to using both direction and step vectors as associated with a parameter vector as claimed.
Therefore, the claims are indicated as allowable over the prior art.

Response to Arguments
Applicant's arguments filed 6 May 2022 have been fully considered but they are not persuasive.

Applicant first argues the § 101 rejections by repeating claim 1 (Remarks at 10-11) and then alleging that “claim 1 merely includes limitations that involve a mathematical concept.” (Id. at 12). However, the claims optimize a model by receiving first data, mapping it to features, selecting a training set, generating vectors, performing clustering on the vectors, determining an optimized first parameter vector by setting the vectors as inputs to an update function, estimating an optimized second vector, updating the first parameter vector, receiving more (i.e., second) data, and generating an estimate. Other than receiving the first and second data, and perhaps the mapping of data to features, it appears that all the rest of the claimed activity is merely selecting data to model and performing various forms of mathematical operations. The dependent claims provide the formulas or functions used to perform the operations.
Applicant then argues that since the PTAB found claim 11 of Ex parte Hannun did not recite an abstract idea, that Applicant’s claims are also not directed to an abstract idea (Id. at 12-13). Applicant repeats claim 11 of Hannun (Id. at 12), but that indicates that Hannun receives audio input, normalizes the input to make the total power consistent with samples used to train a neural network, generates a jitter set from the normalized input by translating the normalize audio by time values, generates frames for each audio file, inputs the frames to a neural network, obtains predicted character probabilities outputs, and decodes a transcription of the audio into outputs of a word or words.
First, Ex parte Hannun is NOT a precedential decision; therefore, it is not controlling in the instant case. Second, Hannun appears to have NOTHING WHATSOEVER to do with performing various mathematics operations to optimize an Ad CTR estimation model. Just because a few of the same words are used in each of the claims DOES NOT mean that the claims are analogous or similar in any manner. Third, the Hannun decision specifically says that the determination the Hannun claims are not directed to an abstract idea is based on “the steps of normalizing an input file, generating a jitter set of audio files, generating a set of spectrogram frames, obtaining predicted character probabilities from a trained neural network and decoding a transcription of the input audio using the predicted character probability outputs” (Hannun PTAB Decision dated 1 April 2019 at 9-10). There is no similarity or analogy of those steps or factors to the instant claims.
Applicant then repeats and contorts the Examiner’s comments at the Advisory Action that briefly explain that the Hannun decision has no bearing or relation to the instant claims to allege that “the Examiner agrees with Hannun decisions [sic] that ‘inputting the set of spectrogram frames into a trained neural network; obtaining predicted character probabilities outputs from the trained neural network’ are not recitations of mathematical concepts” (Remarks at 13, emphasis original). However, the Examiner has NOT agreed to anything! Simply put, there is nothing to agree to, the Hannun decision is what the PTAB has decided – the Examiner does not agree or disagree with that decision, it is what it is. However, none of this appears to have any relation to the instant case. The instant claims have NO spectrogram frames, NO neural network – whether trained or not, NO obtaining outputs from the trained neural network, and NO predicted character probabilities. It is, quite frankly, completely immaterial whether the Hannun decision found these to be abstract or within any of the groupings of abstract ideas.
Applicant then alleges that “the Ad CTR estimation model … is a trained machine learning model (see para. [0037])” (Remarks at 13). However, at best this is illegally reading a limitation from the specification into the claims (see MPEP § 2111.01(II)). Further, however, specification ¶ 0037 merely says that “By using the Ad CTR estimation model established based on machine learning theory, rules may be automatically discovered” and this does not convey that the model is any form of “a trained machine learning model” – model “established based on [such a] theory” does NOT convey that it is actually a machine learning model, it may be any model that is similar in theory to machine learning. It appears that there would be a lack of written support for any claim to the model being “a trained machine learning model”. If Applicant wished to say that the model is a trained machine learning model of any form, then Applicant should have stated that and not skirted the issue by merely conveying that the model is based on a theory of machine learning without actually being any form of machine learning.
Applicant then argues Step 2A, Prong 2, by alleging that “claim 1 recites specific improvements to the technical field of optimizing a click-through rate estimation model”, then repeating claim 1 and asserting that “The recited limitations can ‘reduce the size of parameters that need to be optimized’ (para. [0098]), for example, by ‘performing a clustering …’ as recited in amended claim 1” (Remarks at 14-15). However, if there is a reduction in parameter size, it is due to the basic nature of the mathematical operation of clustering – it is not an improvement to a/the technical field or an improvement to any computer.
Applicant then, again, alleges that “the Examiner agreed that a click-through rate estimation model, a trained machine learning model (see para. [0037]), which includes a trained neural network as recited in Hannun, is not a mathematical concept or an abstract idea” (Id. at 15). However, as indicated above the Examiner has NOT agreed – there is nothing to “agree” to, and the findings in Hannun are not related to the instant claims in any manner.
Applicant then alleges “the manually defined parameter optimization mode is improved and modeled at a higher level” (Id.); however, this also is merely the expected, normal result of performing the mathematical operations claimed. Applicant then further alleges that manual setting of parameters “is avoided” and the invention “may autonomously adapt to field data” and “significantly reduc[e] adverse effects of a model overfitting” (Id.). However, this also is merely the expected, normal result of performing the mathematical operations claimed. Whether considered individually, or as a whole, the claimed operations merely only appear to provide the benefits that would be normal, expected results of the mathematical operations claimed.
Applicant then argues Step 2B, alleging that MPEP § 2106.05(a) was somehow misapplied (Id. at 16-17), that “claim 1 recites a particular solution to address the computer-centric challenge of optimizing a click-through estimation model” (Id. at 17), then again repeats claim 1 and alleges that “Such features are neither well-understood, routine, nor conventional in the field” (Id.). However, Step 2B is in relation elements additional to the abstract idea, but Applicant is alleging the elements of the abstract idea. Furthermore, the rejections above do not indicate the elements argued as being additional to the abstract idea; therefore, Step 2B analysis regarding whether some elements are well-understood, routine, conventional activity is unavailing.
Applicant then argues that Example 35, claim 2, is somehow analogous since the again repeated claim elements are alleged to “operate[ ] in a non-conventional and non-generic way to optimize a click-through estimation model” (Id. at 18-20, quoting 20). However, the claims merely map and select data so as to perform the indicated mathematical operations. No explanation or reasoning is provided as to what part of the selecting of data and/or what mathematical operations are non-conventional or non-generic. To deem Applicant’s arguments at all believable would require the Examiner (as well as the PTAB, and the Federal Circuit, apparently) to overturn or ignore at least several decades of precedent that says designating one or more algorithms (i.e., mathematical calculations or operations) is ineligible – see, e.g. Parker v. Flook.
Applicant then argues the data indicated at Applicant ¶ 00102 (Remarks at 20); however, the claims do not require “high dimensional discrete features”, or “several trillion dimensions”, or “500 feature slots”, etc. etc. (Id.) – the claims apply to any amount of data . Applicant then argues that “like in BASCOM, the claimed combination of additional elements presents a specific, discrete implementation of the alleged abstract idea” (Id.); however, there is no indication or explanation regarding what that “specific, discrete implementation” would be other than merely designating the mathematical operations to be performed – i.e., the abstract idea itself, not some “specific, discrete implementation”. Applicant then alleges that “Further, the combination of mapping click data, calculating a direction vector and a step vector, performing a clustering, calculating and updating an optimize parameter vector, generating a click-through estimation rate, does not merely select information by content or source, in contrast to Electric Power” (Id.). However, the claims DO in fact select the data to establish a model, perform mathematical operations for analysis (calculating/generating/determining the vectors and parameters, clustering, estimating a parameter vector, updating the first parameter vector), receive second data, and generate a click-through estimation rate – similar to the data collection or selection, analysis, and report generation of Electric Power Group.
Applicant appears, figuratively, to be merely “throwing spaghetti at the wall to see what sticks” – arguing almost anything without realistic correlation to instant claims.

Applicant then impliedly argues that the First-Action Finality is incorrect – attempting citation to MPEP § 706.07(b); however, Applicant appears to be citing to an old version of this passage, since alleging the claims must be “drawn to the same invention claimed in the application” (Remarks at 21). However, the current requirements for the relevant portion of MPEP § 706.07(b) is that
The claims of an application for which a request for continued examination (RCE) has been filed may be finally rejected in the action immediately subsequent to the filing of the RCE (with a submission and fee under 37 CFR 1.114 ) where all the claims in the application after the entry of the submission under 37 CFR 1.114 and any entered supplemental amendments (A) are either identical to or patentably indistinct from the claims in the application prior to the entry of the submission under 37 CFR 1.114, and (B) would have been properly finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to the filing of the RCE under 37 CFR 1.114.
(from the “Manual of Patent Examining Procedure, Latest Revision June 2020 [R-10.2019]”)

Under part (A), the instant claims are patentably indistinct since rejected entirely on the same basis, and under part (B) would have been properly finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to the filing of the RCE. Therefore, the First-Action Finality is appropriate.

Therefore, based on the above, the Examiner is not persuaded by Applicant’s arguments.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Kilgariff and Kilgariff et al. (U.S. Patent Nos. 6,919,904, 6,850,243, and 6,778,181) indicate a “step vector” as being a length (e.g., 6,778,181 at column 23, lines 18-19).
Gandhi, Rohith, Support Vector Machine – Introduction to Machine Learning Algorithms, downloaded from https://towardsdatascience.com/support-vector-machine-introduction-to-machine-learning-algorithms-934a444fca47 on 6 October 2021 and dated 7 June 2018, providing an introductory explanation of Support Vector Machines as a form of machine learning.
Hyotyniemi et al. (U.S. Patent Application Publication No. 2004/0254957, hereinafter Hyotyniemi) indicates “A method and a system for modeling user preferences in a high-dimensional data space (106) wherein data entities are presented as vectors the elements of which are characteristic features thereof, the data entities being clustered into a number of categories, and a set of latent vectors (110, 114) specifying directions in the data space (106). The model is updated on the basis of user feedback; if the feedback (120, 122) concerning a data entity in the data space is positive, the model adapts towards the entity, otherwise away from it. Latent vectors (110, 114) that constitute a set of global mood components are weighted with user-specific weighting factors in order to locate a user-specific mood center in the data space (106) in relation to the current category center (108, 112).” (Hyotyniemi at Abstract)
TechTarget Contributor, modeling and simulation (M&S) definition, from WhatIs.com, last updated September 2017, downloaded 17 August 2022 from https://www.techtarget.com/whatis/definition/modeling-and-simulation-MS#:~:text=Modeling%20and%20simulation%20(M%26S)%20is,development%2C%20among%20many%20other%20areas., indicating that “Modeling and simulation (M&S) is the use of a physical or logical representation of a given system to generate data and help determine decisions or make predictions about the system. M&S is widely used in the social and physical sciences, engineering, manufacturing and product development, among many other areas.” (at 1).
Wang et al., A New Approach for Advertising CTR Prediction Based on Deep Neural Network via Attention Mechanism, Hindawi.com, Computational and Mathematical Methods in Medicine, Volume 2018, Article ID 8056541, 11 pages https://doi.org/10.1155/2018/8056541, downloaded 17 August 2022 from https://www.hindawi.com/journals/cmmm/2018/8056541/, describing a new approach to click-through rate prediction in Internet advertising.
Li et al. (U.S. Patent Application Publication No. 2018/0314944, hereinafter Li) discusses using a sliding window for selecting data for click-through estimation models (see, e.g. 0181-0184, 0197, 0205, 0210, 0219 et. al.)
Seth et al. (U.S. Patent Application Publication No. 2008/0267207, hereinafter Seth), similar to Li, discusses using a sliding window for selecting data for click-through estimation models (see, e.g. 0017, 0026).
Chen et al. (U.S. Patent Application Publication No. 2011/0184806, hereinafter Chen ‘806) and (U.S. Patent Application Publication No. 2011/0035379, hereinafter Chen ‘379) further discusses sliding windows, click-through modeling, and vector clustering (see, e.g., Chen ‘806 at 0059-0060, 0093, 0102, 0108, 0121; Chen ‘379 at 0062-0063, 0096, 0012, 0115).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D GARTLAND whose telephone number is (571)270-5501.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571-270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT D GARTLAND/
Primary Examiner, Art Unit 3622